UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6443



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUAN HERNANDEZ, JR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (7:04-cr-00134-SGW; 7:06-cv-00594-SGW)


Submitted: May 10, 2007                        Decided:   May 15, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Juan Hernandez, Jr., Appellant Pro Se. Ronald Andrew Bassford,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Juan Hernandez, Jr., seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.        Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Hernandez has

not made the requisite showing. Accordingly, we deny a certificate

of appealability, deny Hernandez’s motion for leave to proceed in

forma pauperis, and dismiss the appeal.*         We dispense with oral

argument because the facts and legal contentions are adequately




      *
      We decline to consider Hernandez’s claim of ineffective
assistance of counsel, asserted for the first time on appeal. See
Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (stating
that issues raised for first time on appeal will not be considered
absent a showing of plain error or a fundamental miscarriage of
justice).

                                 - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -